62 So.3d 751 (2011)
In re Randy P. ZINNA.
No. 2011-OB-0543.
Supreme Court of Louisiana.
April 25, 2011.

ORDER
In October 2010, respondent pled guilty to mail fraud in the United States District Court for the Middle District of Louisiana. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel ("ODC") has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Randy P. Zinna, Louisiana Bar Roll number 13801, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Randy P. Zinna for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Randy P. Zinna shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
NEW ORLEANS, LOUISIANA, this 25th day of April, 2011.
/s/ Bernette J. Johnson
/s/ Justice, Supreme Court of Louisiana